DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-38 are pending in the current application.
Claims 36-38 are withdrawn in the current application.

Election/Restrictions
Applicant’s election without traverse of Species I (claims 12-35; claims 1-11 are generic) in the reply filed on June 3, 2021 is acknowledged.
Claims 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites “matrixbetween,” and should be amended to instead recite “matrix between.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 and 12-35 recite the term "low refractive layer" that is a relative term which renders the claims indefinite.  The term "low" is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the term is interpreted as "
Note: Claim 11 is not rejected under 35 USC 112(b), because claim 11 recites a refractive index range of 1.1 to 1.5, and therefore, provides a reasonable quantitative definition of the relative term “low.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of copending Application No. 16/881362 (reference application). 
Regarding Claim 1, 16/881362 claims a second refractive index layer having a lower refractive index than a first refractive index layer (i.e. low refractive layer), where the second refractive index layer comprises a plurality of hollow inorganic particles dispersed in a matrix; the hollow inorganic particles are included in an amount of 10-90 wt% with respect to the total weight of hollow inorganic particles and matrix.  16/881362’s range yields a ratio range of hollow inorganic particles to matrix of 1:9 to 9:1 that encompasses the claimed ratio of 4:6 to 7:3, and therefore, establishes a prima facie case of obviousness over the claimed ratio (see MPEP 2144.05, I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2018/0045857 A1).
Regarding Claim 1, Hayashi teaches a low refractive index layer that is a film formed from a composition comprising a curable resin (matrix) and a plurality of surface treated hollow inorganic fine particles dispersed within the curable resin (matrix formed between the particles) (Hayashi, [0019], [0071], [0120], [0127]-[0140]).  Hayashi teaches a preferred ratio of the surface treated hollow inorganic fine particles relative to the curable resin matrix is 50:100 to 200:100 parts by mass (1:2 to 2:1) (Hayashi, [0135]-[0136]).  Hayashi’s ratio overlaps the claimed ratio of 4:6 to 7:3 (1:1.5 to 2.33:1), and therefore, establishes a prima facie case of obviousness over the claimed ratio (see MPEP 2144.05, I).
Regarding Claim 2, Hayashi further teaches the hollow inorganic fine particles comprise a core filled with air and an outer shell surrounding the hollow core, where the shell is surface treated with a coupling agent (Hayashi, [0127]-[0134]).
Regarding Claim 9, Hayashi further teaches that each surface treated hollow inorganic fine particle has preferred average diameter of 70 to 80 nm to increase porosity, lower refractive index, retain shell thickness, and prevent loss of shell strength (Hayashi, [0131]).  Hayashi’s ranges is completely encompassed within the claimed range of 20-200 nm, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 10, Hayashi further teaches the curable resin (matrix) comprises silicone-containing vinylidene fluoride copolymer (a silicon-based polymer) (Hayashi, [0137]-[0139]).
Regarding Claim 11, Hayashi discloses an antireflection film comprising the low refractive index layer, where the total light transmittance of the antireflection film is .  
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2018/0045857 A1) as applied to claims 1 and 2 above, and further in view of Nishimura et al. (US 2006/0216438 A1).
Regarding Claims 3-6, Hayashi teaches the low refractive index layer as discussed above for claims 1 and 2.  Hayashi further teaches the outer shell is formed of silica (an inorganic layer) and is surface treated with silane coupling agents having (meth)acryloyl groups, where the (meth)acryloyl groups form an organic surface layer with outer silane coupling groups that enhances uniformity of dispersion in the curable resin matrix (Hayashi, [0130]-[0134]).
Hayashi remains silent regarding an organic layer surrounding an outer surface of the inorganic layer and a surface treatment layer on an outer surface of the organic layer comprising the coupling agent (as required by claim 3); remains silent regarding the coupling agent having a first end coupled to the organic layer and a second coupled to a matrix (as required by claim 4); and remains silent regarding the coupling agent being represented by Formula 1 of claim 6 (as required by claims 5 and 6).
Nishimura, however, teaches a low refractive index layer that is a film formed from a composition comprising a copolymer (matrix) and a plurality of coated surface treated hollow inorganic silica fine particles dispersed within the copolymer (Nishimura, [0094]-[0128]).  Nishimura further teaches the hollow inorganic silica fine particles are surface treated with a silane coupling agent that completely satisfies Formula 1 of claim 6 (Nishimura, [0046]-[0061], Formula (II), Formula M-13).  Nishimura teaches the surface treatment coats the hollow inorganic fine particles with the organic methacrylate groups that form an organic layer on a surface of the hollow inorganic fine particles and prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Therefore, one of ordinary skill in the art would readily expect Nishimura’s silane coupling agent and surface treatment to necessarily yield coated surface treated hollow inorganic silica fine particles that satisfy the features of claims 3-6 with a reasonable expectation of success, where any differences would be minor and obvious (see MPEP 2143).

    PNG
    media_image1.png
    109
    328
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    95
    321
    media_image2.png
    Greyscale

Nishimura – Formula (II) and Formula (M-13)
Since Hayashi and Nishimura both disclose surface treated hollow inorganic silica fine particles dispersed within a polymer resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Nishimura’s coated surface treated hollow inorganic silica fine particles as the 
Regarding Claim 7, modified Hayashi further teaches the hollow inorganic fine particles have an inorganic shell made of silica (SiO2) (Nishimura, [0062]-[0070], [0119], [0197]).
Regarding Claim 8, modified Hayashi further teaches hollow inorganic silica fine particles having shell thickness of 10 nm (Nishimura, [0197]).  Modified Hayashi’s shell thickness is within the claimed range of 7-10 nm, and therefore, completely satisfies the claimed range (see MPEP 2131.03, I).
Claims 12-16, 20-22, 24, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0031205 A1), in view of Hayashi et al. (US 2018/0045857 A1), and in view of Yoon et al. (US 2013/0335799 A1).
Regarding Claim 12, Lee teaches an electronic display device 200 comprising a light source BL that provides a blue light (first light), a color filter layer 220 (color converter) for converting the blue light disposed on the light source, a low refractive index layer 210 also disposed on the light source, and may include other layers (such as antireflective layers) (Lee, [0008]-[0024], [0174]-[0181], Fig 21).  Lee further teaches the color filter layer comprises a green light converter 222 (first converter) that converts the blue light into green light (a second light) and a red light converter 221 (second converter) that converts the blue light into red light (a third light) (Lee, [0156]-[0158], [0165]-[0169], [0180]).  Lee teaches the low refractive index layer has refractive index of 

    PNG
    media_image3.png
    587
    592
    media_image3.png
    Greyscale

Lee – Figure 21
Lee remains silent regarding the low refractive index layer comprising a plurality of hollow inorganic particles with a matrix between, and remains silent regarding a weight ratio of the hollow inorganic particles to the matrix being 4:6 to 7:3.
Hayashi, however, teaches a low refractive index layer that is a film formed from a composition comprising a curable resin (matrix) and a plurality of surface treated hollow inorganic fine particles dispersed within the curable resin (matrix formed between the particles) (Hayashi, [0019], [0071], [0120], [0127]-[0140]).  Hayashi teaches a preferred ratio of the surface treated hollow inorganic fine particles relative to the curable resin matrix is 50:100 to 200:100 parts by mass (1:2 to 2:1) (Hayashi, [0135]-
Since Lee and Hayashi both disclose low refractive index layers formed with inorganic particles dispersed in a resin matrix and Hayashi discloses a low refractive index layer that exhibits refractive index within Lee’s range of about 1.0 to 1.4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Hayashi’s low refractive index layer as Lee’s low refractive index layer to yield a device with a layer that possesses sufficient strength, suppresses coloration, suppresses whitening, can be formed with excellent production efficiency, enhances antireflection characteristics, has enhanced dispersion uniformity, and prevents particle aggregation as taught by Hayashi (Hayashi, [0121]-[0122], [0126]-[0132]).
Modified Lee teaches low refractive index layer 210 is disposed on an upper portion of the color filter layer 220 (color converter), but remains silent regarding the low refractive index layer also being on a lower portion of the color converter.
Yoon, however, teaches a display device comprising a light source LU and an optical filter OF that converts light from the light source to difference wavelengths (Yoon, [0006]-[0009], [0052]-[0056]).  Yoon teaches the optical filter is covered on an upper portion and lower portions with a light reflective layer LRL that allows for the 

    PNG
    media_image4.png
    519
    667
    media_image4.png
    Greyscale

Yoon – Figure 2
Since modified Lee and Yoon both disclose layers that refract light on at least an upper portion of a color filter structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also formed modified Lee’s low refractive index layer on side/lower portions of the modified Lee’s color filter layer 220 (color converter) to yield a display device that partially covers each color converter, prevents mixing of exiting light from each color converter, increases the frequency of light source light in each color converter, achieves high light 
Regarding Claim 13, modified Lee further teaches the hollow inorganic fine particles comprise a core filled with air and an outer shell surrounding the hollow core, where the shell is surface treated with a coupling agent (Hayashi, [0127]-[0134]).
Regarding Claim 14, modified Lee further teaches the color filter layer comprises a green light converter 222 (first converter) that converts the blue light into green light (a second light) and a red light converter 221 (second converter) that converts the blue light into red light (a third light) (Lee, [0156]-[0158], [0165]-[0169], [0180]).
Regarding Claims 15 and 16, modified Lee further teaches a liquid crystal display element 260 is disposed on the color filter layer 220 (color converter) (Lee, [0153]-[0155], Fig 21).  It is noted that the specification as originally filed defines spatial terms such as “on” as may be directly or indirectly on, coupled to, or connected to, where other intervening elements may be present (see Spec as originally filed, [0069]).
Regarding Claim 20, modified Lee further teaches the color filter layer comprises a green light converter 222 (a first color conversion part comprising the first converter) that converts the blue light into green light (a second light), a red light converter 221 (a second color conversion part comprising the second converter) that converts the blue light into red light (a third light), and a light transmitter 223 configured for facilitating the incident blue light without color conversion (a third color conversion part configured to transmit the first light) (Lee, [0156]-[0158], [0165]-[0169], [0180]).
Regarding Claim 21, modified Lee further teaches the color filter layer comprises partition walls 224 between each of the color conversion parts (Lee, [0158]-[0159], [0180], Fig 21).
Regarding Claim 22, modified Lee further teaches a reflection layer 280 is disposed on a lower portion of the color filter layer 220 (color converter) and reflective walls 226 are between each of the color conversion parts on upper (side) portions, where the reflective walls are configured to reflect the blue lights, converted green light, and converted red light (Lee, [0159]-[0166], [0171], [0174], [0180], Fig 21).
Regarding Claim 24, modified Lee further teaches the reflective walls are disposed between the low refractive index layer 210 and individual each conversion parts 221, 222, and 223 at least relative to the annotated red arrow angles; and are configured to cover the side portions of the color conversion parts 221, 222, and 223 (Lee, [0159]-[0166], [0171], [0174], [0180], Fig 21).

    PNG
    media_image5.png
    587
    592
    media_image5.png
    Greyscale

Lee – Figure 21 (annotated)
Regarding Claim 27, modified Lee further teaches the color filter layer 220 (color converter) has a cutoff filter layer 270 that is configured to transmit the green (second light) and red (third light) converted lights and filter out unconverted blue light (first light) (Lee, [0168]-[0170], [0174]-[0176], Fig 21).
Regarding Claims 28 and 29, modified Lee further teaches the color filter layer 220 (color converter) has a cutoff filter layer 270 (optical filter layer) that is configured to transmit the green (second light) and red (third light) converted lights and filter out unconverted blue light (first light) (Lee, [0168]-[0170], [0174]-[0176], Fig 21).
Modified Lee remains silent regarding a first optical filter layer (configured to transmit green light, as required by claim 29) on the green light converter 222 (the first color conversion part) and a second optical filter layer (configured to transmit red light, as required by claim 29) on the red light converter 221 (the second color conversion part).
Yoon, however, teaches a display device comprising a light source LU and an optical filter OF that converts light from the light source to difference wavelengths, where the optical filter comprises a first green color filter G CF (configured to transmit green light) over a first color conversion part and a second red color filter R CF  (configured to transmit red light) over a second color conversion part to provide color to each respective color conversion part (Yoon, [0006]-[0009], [0138]-[0147], [0151]).

    PNG
    media_image6.png
    362
    661
    media_image6.png
    Greyscale

Yoon – Figure 14
Since modified Lee and Yoon both disclose optical filters disposed over color conversion parts, it would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 30, modified Lee further teaches a front substrate 242 (a second base substrate) and a rear substrate 241 (a first base substrate) facing the front substrate 242, where both substrates are disposed on the light source BL (Lee, [0160]-[0161], Fig 21).  Modified Lee further teaches a liquid crystal layer 260 is between the front 242 and the rear 241 substrates (Lee, [0153]-[0155], Fig 21).  Modified Lee further teaches the color filter layer 220 (color converter) is between the liquid crystal layer 260 and the front 242 (second base substrate) (Lee, Fig 21).
Regarding Claim 31, modified Lee further teaches the low refractive index layer 210 is between the color filter layer 220 (color converter) and the front 242 (second base substrate) (Lee, Fig 21).
Regarding Claim 32, modified Lee further teaches a rear polarizing layer 231 (a first polarizing layer) between the light source BL and the rear substrate 241 (first base substrate), and a front polarizing layer 232 (a second polarizing layer) between the liquid crystal layer 260 and the front 242 (second base substrate) (Lee, Fig 21).
Claims 17-19, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0031205 A1), in view of Hayashi et al. (US 2018/0045857 A1), and in view of Yoon et al. (US 2013/0335799 A1) as applied to claims 12, 15, 16, 20, and 22 above, and further in view of Dubrow et al. (US 2012/0113672 A1).
Regarding Claims 17 and 18, modified Lee teaches the electronic display device as discussed above for claims 12, 15, and 16.  Modified Lee teaches the light source BL comprises a light guide plate LGP/332 (a guide panel) with a light source unit 331 disposed on at least one side (Lee, [0194]-[0209], Figs 21, 24).  Modified Lee also teaches optical members 340 (such as diffusers, prism sheets, protective sheets, brightness enhancement films) may be disposed on the light guide plate and the color filter layer 220 (color converter) (Lee, [0206]-[0216], Fig 24), and teaches a low refractive material reflective layer may be arranged between the display panel 200 (that comprises color filter layer 220 (color converter) and a glass rear substrate 241 as shown in Figure 21) (Lee, [0152], [0217]-[0219], Figs 21, 24).
Modified Lee remains silent regarding a low refractive index layer being disposed between the light guide plate and color converter, and remains silent regarding the low refractive index layer being directly on the light guide plate.
Dubrow, however, teaches a lighting device 1300 comprising a light source 1310, a light guide panel 1306, and a light converter quantum dot phosphor layer 1304 for converting light to different wavelengths/colors that has a low refractive index (Dubrow, [0130]-[0137], Fig 13A).  Dubrow further teaches other layers can be included on the light converter layer 1304 that include additional light guides, barrier layers, brightness enhancement films, diffuser layers, or other suitable layers, where these other layers have a low refractive index that can be refractive index-matched with the light converter layer 1304 (Dubrow, [0134]-[0136], Fig 13A).  Dubrow teaches two barrier layers 1320 

    PNG
    media_image7.png
    379
    714
    media_image7.png
    Greyscale

Dubrow – Figure 13A
Since modified Lee and Dubrow both disclose light sources with light guide elements and both suggest including other low refractive index optical layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed a low refractive index layer (such as Dubrow’s barrier layer 1322) between modified Lee’s light guide plate and color conveter (and also directly disposed on the light guide plate) with a reasonable expectation of success to yield a light source that increases angle and path of light entering the color converter, increases the probability of primary light that can be converted, achieve desired brightness of converted secondary light, protects against environmental conditions (such as high temperatures, oxygen, and moisture), exhibits photo and chemical 
Regarding Claim 19, modified Lee further teaches the color filter layer 220 (color converter) should be sandwiched between two barrier layers 1320 and 1322 to protect against environmental conditions (such as high temperatures, oxygen, and moisture), exhibit photo and chemical stability, and possess desired mechanical strength as taught by Dubrow (Dubrow, [0137]-[0142]).
Regarding Claim 23, modified Lee further teaches the electronic display device as discussed above for claims 12, 20, and 22.  Modified Lee further teaches a reflection layer 280 is disposed on a lower portion of the color filter layer 220 (color converter) (Lee, [0171], [0174], Fig 21).  Modified Lee also teaches optical members 340 (such as diffusers, prism sheets, protective sheets, brightness enhancement films) may be disposed on the color filter layer 220 (color converter) (Lee, [0206]-[0216], Fig 24).
Modified Lee remains silent regarding a low refractive index layer being disposed between the reflection layer and the color converter.
Dubrow, however, teaches a light converter quantum dot phosphor layer 1304 for converting light to different wavelengths/colors that has a low refractive index (Dubrow, [0130]-[0137], Fig 13A).  Dubrow further teaches other layers can be included on the light converter layer 1304 that include additional light guides, barrier layers, brightness enhancement films, diffuser layers, or other suitable layers, where these other layers have a low refractive index that can be refractive index-matched with the light converter layer 1304 (Dubrow, [0134]-[0136], Fig 13A).  Dubrow teaches two barrier layers 1320 and 1322 sandwich the light converter layer 1304, where the barrier layers can be formed from a combination of a polymer matrix and silicon oxide materials (Dubrow, [0141]-[0142]).  Dubrow also teaches the barrier layers can be refractive index-matched (Dubrow, [0140]).
Since modified Lee and Dubrow both disclose light converters and both suggest including other low refractive index optical layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed low refractive index layers (such as Dubrow’s barrier layers 1320 and 1322) on both upper and lower surfaces of modified Lee’s color filter layer 220 (color converter) with a reasonable expectation of success to yield a color converter that increases angle and path of light entering the color converter, increases the probability of primary light that can be converted, achieve desired brightness of converted secondary light, protects against environmental conditions (such as high temperatures, oxygen, and moisture), exhibits photo and chemical stability, and possesses desired mechanical strength as taught by Dubrow (Dubrow, [0137]-[0141]).  Furthermore, since Dubrow teaches barrier layers that have low refractive index, can be index-matched, 
Regarding Claim 25, modified Lee further teaches two barrier layers 1320 and 1322 sandwich the color filter layer 220 (color converter) on upper and lower surfaces (Dubrow, [0141]-[0144], Figs 13A, 14A-14C).
Regarding Claim 26, modified Lee further teaches the two barrier layers 1320/1420 and 1322/1422 that sandwich the color filter layer 220 (color converter) can be formed of two or more layers on each surface, where each layer can be refractive index-matched as desired (Dubrow, [0141]-[0144], Figs 13A, 14A-14C).  Therefore, modified Lee discloses barrier layer embodiments that yield a structure that renders obvious the claim 26 structure of a barrier layer (such as 1420a and 1422a) being between the low refractive index layer (such as 1420C or 1422c) and the color filter layer (such as 1404) (Dubrow, Fig 14C).

    PNG
    media_image8.png
    273
    566
    media_image8.png
    Greyscale

Dubrow – Figure 14C
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0031205 A1), in view of Hayashi et al. (US 2018/0045857 A1), and in view of Yoon et al. (US 2013/0335799 A1) as applied to claims 12 and 20 above, and further in view of Low et al. (US 2018/0171218 A1).
Regarding Claim 33, modified Lee teaches the electronic display device as discussed above for claims 12 and 20.  Modified Lee further teaches the light source BL emits blue light, and can be an electroluminescent element (Lee, [0006], [0197]).
Modified Lee remains silent regarding a light source that is an organic electroluminescent element.
Low, however, teaches organic electroluminescent devices that emit blue light for a backlight in a liquid crystal display (LCD) (Low, [0001]-[0003], [0005]-[0006], [0015]-[0016], [0024], [0064]).
Since modified Lee and Low both disclose blue light sources for display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Low’s organic electroluminescent blue light 
Regarding Claim 34, modified Lee further teaches the color filter layer 220 (color converter) comprises reflective walls 226 (dam elements) disposed between each adjacent color conversion part (Lee, [0159]-[0166], [0171], [0174], [0180], Fig 21).
Regarding Claim 35, modified Lee further teaches the color filter layer 220 (color converter) has a cutoff filter layer 270 (optical filter layer) that is configured to transmit the green (second light) and red (third light) converted lights and filter out unconverted blue light (first light) (Lee, [0168]-[0170], [0174]-[0176], Fig 21).  Modified Lee further teaches the color filter layer 220 (color converter) comprises partition walls 224 (light blocking units) disposed between each adjacent color conversion part (Lee, [0159]-[0166], [0171], [0174], [0180], Fig 21).
Modified Lee remains silent regarding a plurality of filters configured to emit light of different colors.
Yoon, however, teaches a display device comprising a light source LU and an optical filter OF that converts light from the light source to difference wavelengths, where the optical filter comprises a first green color filter G CF (configured to transmit green light) over a first color conversion part and a second red color filter R CF  (configured to transmit red light) over a second color conversion part to provide color to each respective color conversion part (Yoon, [0006]-[0009], [0138]-[0147], [0151]).  Yoon also teaches black matrix BM elements (light blocking units) disposed between 

    PNG
    media_image6.png
    362
    661
    media_image6.png
    Greyscale

Yoon – Figure 14
Since modified Lee and Yoon both disclose optical filters disposed over color conversion parts and both disclose light blocking elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Lee’s cutoff filter layer 270 (optical filter layer) to have specific color filter layers with respect to each light converter (221, 222, 223) that are separated with black matrix elements (light blocking units) to yield a display device that provides color and filtering to each respective color converter, prevents mixing of different converted lights, achieves high light efficiency, possesses wide viewing angle, and has stable operation as taught by Yoon (Yoon, [0006]-[0009], [0142], [0145]-[0147], [0151]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.